Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated June 30, 2022, has been received. By way of this response, Applicant has amended claims 74, 98, and 101, cancelled claims 96-97, and introduced new claim 103.
Claims 74-76, 80-83, 85-89, 94-95, 98, and 100-103 are currently pending in the application and under examination before the Office.
The rejections of record can be found in the previous Office action, dated April 4, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2022 was filed after the mailing date of the first Office action on the merits on October 29, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-83, 85-89, 95-98, and 100-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant argues that a skilled artisan can arrive at the instant claim unambiguously from the application as-filed, as the specification recites that the intracellular domain should not be able to transduce a signal from the ITAM domain, and a skilled artisan would therefore be aware that the ITAM can simply be deleted.
Applicant's arguments have been considered but are not found to be persuasive.
The specification only recites a mutated intracellular domain incapable of transducing an activating signal. At no point does the specification contemplate complete deletions of the ITAM. All of the examples in the specification rely upon a mutated ITAM sequence, not a complete deletion. 
A description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. MPEP 2163(I)(A).
New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) and In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. MPEP 2163(I)(B). Applicant has not presented evidence that the description of a chimeric antigen receptor (CAR) devoid of an ITAM is necessarily present in the disclosure. See MPEP 2163.07(a).
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a), MPEP 2163.05(II)).
This rejection is therefore maintained.
	
Claim 97 was previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant's cancellation of claim 97 has rendered this rejection moot, and it is therefore withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 74-76 and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (J Immunol. 2009 November 01; 183(9): 5563-5574, cited in previous office action).
Applicant argues that the composition of Zhao contains CD8 T cells and these cells certainly carry out some of the essential function of treatment (killing cancer cells) within Zhao, therefore Zhao cannot be said to anticipate instant claim 74 because no composition "consisting essentially" of the cells listed in the claim is disclosed in Zhao.
Applicant's arguments have been considered but are not found to be persuasive.
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). 
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. MPEP 211.03(III).
Applicant asserts that the composition of Zhao carries out the essential function of treatment, which is killing cancer cells. However, the claims are not drawn to methods of killing cancer cells, they are drawn to pharmaceutical compositions. The presence of CD8 T cells would not materially change the operation of the pharmaceutical composition as claimed, as the composition would still bind to cells which are targeted by the CAR.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and MPEP 716.01(c).
This rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 74-76, 80-83, 86-87, 94-95, 98, and 100-103 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Monsonego (US20130280224A1) and Combadiére (J Exp Med. 1996 May 1;183(5):2109-17).
Applicant argues that the prior art does not teach the subject matter of the claims as amended, specifically, a composition consisting essentially of a modified cell as claimed. Applicant further argues that Zhao does not teach that binding of a CAR can modulate signaling in cancer cells.
Applicant's arguments have been considered but are not found to be persuasive.
The teachings of Zhao as they relate to claims 74-76 and 94 have been discussed supra.
The CAR taught by Zhao is based upon the known 4D5 antibody, which binds Her2, which is the same as ErbB2 (page 5565, right column, second paragraph). Peripheral blood lymphocytes (PBLs) bearing said CAR were able to recognize ErbB2+ tumor cells, as evidenced by increased secretion of interferon gamma (page 5566, left column, first paragraph).
4D5 is also the same antibody of Trastuzumab. Chen (Contemp Oncol (Pozn). 2013;17(4):363-9) teaches that Trastuzumab restrains the signal transduction of the HER2-PI3K-Akt pathway (page 368, left column, first paragraph). Since Trastuzumab has the same binding pattern as the antigen-binding fragment of the CAR taught by Zhao, it follows logically that the CAR of Zhao also modulates signaling. Zhao therefore inherently teaches this property. 
Furthermore, in response to Applicant’s argument that Figure 4C of Zhao shows that the scFv is not achieving the normal function of Herceptin in reducing proliferation and inducing apoptosis of cancer cells, Figure 4C is not looking at cancer cell killing at all, but rather is examining cell death of the PBL themselves (the lack of CD3 signaling rescues the T cells from AICD). While Figure 4C of Zhao does not examine the effects on cancer cells, such an effect would be inherent based upon the teachings of Chen, and also based on Applicant’s admission that Herceptin binding region does act as a “ligand” in that it can reduce proliferation of cancer cells, i.e. it would modulate signaling after binding to the cancer cells.
Additionally, existing therapies which bind HER-2 describe multiple signaling pathways which are modulated by HER-2, including MAPK and STAT pathways (see, e.g., Roy et al., Oncologist. 2009 Nov;14(11): 1061-9, cited in previous Office action dated January 26, 2021).
As stated previously, Combadiére teaches the use of mutated tyrosine residues in ITAMs to abrogate transmission of a signal which would result in cytotoxicity, and Zhao teaches that CD4+ cells bearing a CAR with mutated tyrosine residues in ITAMs have greater survivability (page 5568 of Zhao). Monsonego recognizes the use of a non-cytotoxic method of applying a targeted T cell for the purpose of treating a disease, and the teachings of Zhao and Combadiére would inform a person of ordinary skill as to how to design a CAR which would efficiently bind to the desired target while not killing the target cell. Both Zhao and Monsonego recognize the same art problem of directing T cells to alternate targets by genetic modification of said T cell (see, e.g., para. 0025-0028 and 0083 of Monsonego.) The combination of a CAR with mutations in the ITAMs according to Zhao and Combadiére and a non-cytotoxic T cell according to Monsonego would result in a product that would perform a predictable function, with no change in the functions of each known component of the combination. From this combination, the skilled artisan could envision the claimed method according to the teachings of Zhao (see, e.g., page 5567, left column of Zhao).
This rejection is therefore maintained and extended to encompass new claim 103.
The citation of the Chen reference is in response to Applicant's arguments in the reply dated June 30, 2022.

Claims 85, 88, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Monsonego and Combadiere as applied to claim 80 above, and further in view of Velcheti (Am Soc Clin Oncol Educ Book. 2016;35:298-308).
Applicant argues that the prior art does not teach the subject matter of the claims as amended, specifically, a composition consisting essentially of a modified cell as claimed. Applicant further argues that Zhao does not teach that binding of a CAR can modulate signaling in cancer cells.
Applicant's arguments have been considered but are not found to be persuasive, for reasons described supra.
This rejection is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loew (WO2015142675A2) teaches a CAR which binds ErbB2 by using the 4D5 antibody (see, e.g., para. 001073). Loew also teaches that CD4+ T cells can express a CAR (para. 00183). 

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644     

/AMY E JUEDES/            Primary Examiner, Art Unit 1644